Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 10 and 16
b.	Pending: 1-4, 6-8 and 10-22
Claims 1 and 4 have been amended, claims 5 and 9 have been canceled. Claims 21-22 have been newly added.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant 4/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (US 20010019512) in view of various embodiments.


independent claim 1, Hidaka discloses an apparatus (Figs. 1-10), comprising: 
a memory array including a number of memory banks (Fig. 1 along with [0061]-[0062] describes that the memory cell array 40 is split into a plurality of memory blocks and each of the plurality of memory blocks can be treated as an independent bank), each memory bank of the number of memory banks comprising (Figs. 5, 8, 10 and paragraphs [0119]-[0127] discloses a scenario where the memory blocks 40-F and 40-N split by the switch group SWI operate as the same bank): 
a first region coupled to a first number of main input/output (MIO) lines of the memory bank (Figs. 1, 5 and 8 along with [0061] describes that pairs of global data I/O lines GIOP1 to GIOPn are split into regions corresponding to the memory blocks. [0119]-[0120] describes a second embodiment where memory blocks 40-F and 40-N operate as the same bank); the first number of MIO lines each having a first length (Fig. 5 along with [0084] describes that the memory cell array 40 is split into a memory block 40-N near to the data input/output circuit 50 and a memory block 40-F far from the data input/output circuit 50. Here GIO lines to far memory bank 40-F constitutes first number of MIO lines); and
same bank); the second number of MIO lines each having a second length shorter than the first length (Fig. 2 shows that distance to memory block 40-N from the data input/output circuit 50 is shorter than distance to memory block 40-F from the data input/output circuit 50); and 
a signal generator (20; Figs. 1, 5) coupled to the memory array (Figs. 1, 5 shows that signal CSI are coupled to memory array) and configured to:
generate a first control signal that activates the first number of MIO lines at a first time; and generate a second control signal that activates the second number of MIO lines at a second, subsequent time (Fig. 5 along with [0093]-[0095] describes that the control signal CSI decides an ON/OFF state of the switch group SWI due to the timing defining memory block selection. When the memory block 40-N near to the data input/output circuit 50 is selected, the switch group SWI is kept off. Transmission of data from a memory cell in the memory block 40-N to the data input/output circuit 50 

Regarding claim 4, Hidaka discloses all the elements of claim 1 as above and further the first region comprises an upper data terminal region (Fig. 1 along with [0067] describes data input/output terminal capable of transmitting/receiving data to/from an external device for transferring input/output data between the data input/output terminal and the input/output buffer 60. According to Fig. 5 corresponding to memory bank 40-F may constitute “upper data terminal region”) and the second region comprises a lower data terminal region (Fig. 1 along with [0067] describes data input/output terminal capable of transmitting/receiving data to/from an external device for transferring input/output data between the data input/output terminal and the input/output buffer 60. According to Fig. 5 corresponding to memory bank 40-N may constitute “lower data terminal region”).

Regarding claim 6, Hidaka discloses all the elements of claim 1 as above and further each memory bank of the number of memory banks 

Regarding independent claim 16, Hidaka discloses an electronic system comprising (Figs. 1-10): 
at least one input device; at least one output device; at least one processor device operably coupled to the input device and the output device ([0011] describes data input/output circuit and a plurality of decoding circuits and a control circuit. Here processor is inherently present though Hidaka is silent about it); and 
at least one memory device operably coupled to the at least one processor device (Fig. 1 shows memory array 40 and processor is inherently present) and comprising 
a controller (Fig. 1 shows various parts of controller like, Control Circuit 20, Address Buffer 25, Decoding Circuit 30 etc.), the controller configured to: 
activate, at a first time, a first number of main input/output (MIO) lines (Fig. 1 and [0061] describes that pairs of global data I/O lines GIOP1 to same bank); and 
activate, at a second, subsequent time, a second number of MIO lines (Fig. 5 and [0084] describes that the memory cell array 40 is split into a memory block 40-N near to the data input/output circuit 50 and a memory block 40-F far from the data input/output circuit 50. Here GIO lines to near memory bank 40-N constitutes second number of MIO lines. Fig. 5 along with [0093]-[0095] describes that the control signal CSI decides an ON/OFF state of the switch group SWI due to the timing defining memory block selection. When the memory block 40-N near to the data input/output circuit 50 is selected, the switch group SWI is kept off. Transmission of data from a memory cell in the memory block 40-N to the data input/output circuit 50 same bank), each of the first number of MIO lines having a length greater than a length of each of the second number of MIO lines (Fig. 2 shows that distance to memory block 40-F from the data input/output circuit 50 is greater than distance to memory block 40-N from the data input/output circuit 50).

Regarding claim 17, Hidaka discloses all the elements of claim 16 as above and further the first number of MIO lines are associated with a first data terminal region of the memory bank and the second number of MIO lines are associated with a second, different data terminal region of the memory bank (Fig. 1 along with [0067] describes data input/output terminal capable of transmitting/receiving data to/from an external device for transferring input/output data between the data input/output terminal and the input/output buffer 60. According to Fig. 5 corresponding to memory banks 40-N and 40-F constitutes two different data terminal region).



Regarding claim 21, Hidaka discloses all the elements of claim 1 as above and further the memory bank includes: a first partial bank portion including the first region and the second region (Figs. 1, 5, 8 and [0119]-[0120] describes for a second embodiment that memory blocks 40-F and 40-N are in the same bank. That means 40-F and 40-N are the two regions of first partial bank portion); and a second partial bank portion including at least one other region (similarly there are other banks as stated in [0055] which can be accessed by bank address signal BA).

Regarding claim 22, Hidaka discloses all the elements of claim 1 as above and further each of the first number of MIO lines and the second number of MIO lines are coupled between a global bus and a number of local input/output (LIO) lines ([0070]-[0071] and [0175], [0178] describes .

Claims 2-3, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (US 20010019512) in view of Lee et al. (US 20090003106).

Regarding claim 2, Hidaka discloses all the elements of claim 1 as above but does not disclose the signal generator is configured to generate each of the first control signal and the second control signal responsive to one of a READ command and a WRITE command.
However Lee teaches the signal generator is configured to generate each of the first control signal and the second control signal responsive to one of a READ command and a WRITE command (Fig. 6 along with [0028] describes control signals are being generated in response to read command and write command).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to Hidaka such that the signal generator is configured to generate each of the first control signal and the second control signal responsive to one of a READ 

Regarding claim 3, Hidaka discloses all the elements of claim 1 as above but does not disclose the signal generator is further configured to reset each of the first control signal and the second control signal responsive to a precharge command.
However Lee teaches the signal generator is further configured to reset each of the first control signal and the second control signal responsive to a precharge command (Fig. 6, [0031] and claim 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to Hidaka such that the signal generator is further configured to reset each of the first control signal and the second control signal responsive to a precharge command in order to provide control circuit as taught by Lee ([0001]).

Regarding independent claim 10, Hidaka discloses a method of operating a memory device (Figs. 1-10), comprising: 
generating a first control signal (CSI; Fig. 1) to activate a first number of main input/output (MIO) lines (Fig. 5 along with [0084] describes that the same bank) at a first time; generating a second control signal (CSI; Fig. 5) to activate a second number of MIO lines (Fig. 5 and [0084] describes that the memory cell array 40 is split into a memory block 40-N near to the data input/output circuit 50 and a memory block 40-F far from the data input/output circuit 50. Here GIO lines to near memory bank 40-N constitutes second number of MIO lines) coupled to a second data terminal region of the memory bank (Figs. 1, 5, 8 along with [0067] describes data input/output terminal capable of transmitting/receiving data to/from an external device for transferring input/output data between the data input/output terminal and the input/output buffer 60. According to Fig. same bank) at a second, subsequent time (Fig. 5 along with [0093]-[0095] describes that the control signal CSI decides an ON/OFF state of the switch group SWI due to the timing defining memory block selection. When the memory block 40-N near to the data input/output circuit 50 is selected, the switch group SWI is kept off. Transmission of data from a memory cell in the memory block 40-N to the data input/output circuit 50 occurs through the pairs of global data I/O lines GION. [0090] describes that when the memory block 40-F far from the data input/output circuit 50is selected, the switch group SWI must be turned on); a length of each of the first number of MIO lines being greater than a length of each of the second number of MIO lines (Fig. 2 shows that distance to memory block 40-F from the data input/output circuit 50 is greater than distance to memory block 40-N from the data input/output circuit 50); and 
Hidaka is silent about resetting each of the first control signal and the second control signal in response to a command.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to Hidaka such that resetting each of the first control signal and the second control signal in response to a command in order to provide control circuit as taught by Lee ([0001]).

Regarding claim 11, Hidaka and Lee together disclose all the elements of claim 10 as above and through Lee further generating the first control signal comprises generating the first control signal responsive to one of a READ command and a WRITE command (Fig. 6 along with [0028] describes control signals are being generated in response to read command and write command).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to modified Hidaka such that generating the first control signal comprises generating the first control signal responsive to one of a READ command and a 

Regarding claim 12, Hidaka and Lee together disclose all the elements of claim 10 as above and through Lee further generating the second control signal comprises generating the second control signal responsive to one of a READ command and a WRITE command (Fig. 6 along with [0028] describes control signals are being generated in response to read command and write command).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to modified Hidaka such that generating the second control signal comprises generating the second control signal responsive to one of a READ command and a WRITE command in order to provide control circuit as taught by Lee ([0001]).

Regarding claim 13, Hidaka and Lee together disclose all the elements of claim 10 as above and through Lee further resetting each of the first control signal and the second control signal in response to the command comprises resetting each of the first control signal and the 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to modified Hidaka such that resetting each of the first control signal and the second control signal in response to the command comprises resetting each of the first control signal and the second control signal in response to a precharge (PRE) command in order to provide control circuit as taught by Lee ([0001]).

Regarding claim 14, Hidaka and Lee together disclose all the elements of claim 10 as above and through Hidaka further activating the first number of MIO lines at the first time; and activating the second number of MIO lines at the second, subsequent time (Figs. 6-8 and corresponding sections of the specification describes that input/output circuit 50 according to an embodiment sets paths so that the first global input/output line GIO1 through GIOn for memory block 40-F and the second global input/output line GIO1 through GIOn for memory block 40-N are separately controlled).

s 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (US 20010019512) in view of Ko (US 20050105363).

Regarding claim 7, Hidaka discloses all the elements of claim 1 as above but does not explicitly show the signal generator includes: a first path including a first delay element and a first flip-flop to generate the first control signal; and a second path including the first delay element, a second delay element, and a second flip- flop to generate the second control signal.
However Ko teaches the signal generator includes: a first path including a first delay element and a first flip-flop to generate the first control signal (Fig. 4 shows AL FLIP-FLOP DELAY UNIT 200 to generate control signal yadd_AL); and 
a second path including the first delay element, a second delay element, and a second flip- flop to generate the second control signal (Fig. 4 shows CL FLIP-FLOP DELAY UNIT 300 to generate control signal yadd_CL).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Ko to Hidaka such 

Regarding claim 20, Hidaka discloses all the elements of claim 16 as above but does not explicitly show the controller includes a signal generator comprising a number of delay elements.
However Ko teaches the controller includes a signal generator comprising a number of delay elements (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Ko to Hidaka such that the controller includes a signal generator comprising a number of delay elements in order to provide a semiconductor memory device having a column address path therein for reducing power consumption as taught by Ko ([0001]). 


Allowable Subject Matter
Claims 8, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 4/26/2021 have been fully considered but they are not persuasive. New section of previously used reference Hidaka in Figs. 8, 10 and paragraphs [0119]-[0127] discloses a scenario where the memory blocks 40-F and 40-N split by the switch group SWI operate as the same bank.
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.

 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        6/7/2021